

 
 

--------------------------------------------------------------------------------

 
Standard Time Vested Option

NU SKIN ENTERPRISES, INC.
 
STOCK OPTION GRANT NOTICE
 
2010 OMNIBUS INCENTIVE PLAN
 
Nu Skin Enterprises, Inc. (“Company”), pursuant to its 2010 Omnibus Incentive
Plan (“Plan”) and the 2010 Omnibus Incentive Plan Master Stock Option Agreement
(“Master Agreement”) previously entered into by the parties, hereby grants to
the “Optionholder” identified below an option to purchase the number of shares
of the Company’s common stock (“Shares”) set forth below.  This option is
subject to all of the terms and conditions set forth in this Stock Option Grant
Notice (the “Grant Notice”), the Master Agreement and the Plan, all of which are
incorporated herein in their entirety.  Any capitalized terms not defined herein
shall have the meaning provided to such terms in the Plan.
 
Optionholder:
Date of Grant:
Vesting Commencement Date:
Number of Shares Subject to Option:
Exercise Price (Per Share):  US$
Total Exercise Price:
Expiration Date:


Type of Grant [check
one]:                                                            Incentive Stock
Option1          Nonstatutory Stock Option


Exercise Schedule:
Same as Vesting Schedule.



 
Vesting Schedule:



Payment:                                               By cash or check
Same day sale program (if permitted by the Board)
Tender of Common Stock (if permitted by the Board)


Additional Terms/Acknowledgements:  The undersigned Optionholder acknowledges
receipt of, and understands and agrees that his or her Option is subject to this
Grant Notice, the Master Agreement and the Plan.  Optionholder further
acknowledges that as of the Date of Grant, this Grant Notice, the Master
Agreement and the Plan set forth the entire understanding between Optionholder
and the Company regarding the acquisition of Shares covered by this Grant Notice
and supersedes all prior oral and written agreements on that subject with the
exception of the agreements, if any, listed below.  To the extent that this
Grant Notice varies the terms of the Master Agreement, this Grant Notice will
prevail only with respect to Options granted pursuant to this Grant Notice.
 
Other Agreements:




NU SKIN ENTERPRISES, INC.


By:                                                      
Signature


Title:                                                      
Date:                                                      





--------------------------------------------------------------------------------

 
1           If this is an incentive stock option, it (plus Optionholder’s other
outstanding incentive stock options) cannot be first exercisable for more than
US $100,000 in any calendar year.  Any excess over US $100,000 is a nonstatutory
stock option.
 

 
 

--------------------------------------------------------------------------------

 



NU SKIN ENTERPRISES, INC.
2010 OMNIBUS INCENTIVE PLAN
MASTER STOCK OPTION AGREEMENT
 
This Master Stock Option Agreement (the “Master Agreement”) is made and entered
into effective as of __________________ (the “Effective Date") by and between Nu
Skin Enterprises, Inc., a Delaware corporation (the “Company” ), and  subject to
the terms and conditions of the Nu Skin Enterprises, Inc. 2010 Omnibus Incentive
Plan (the “Plan”).  In the event of a conflict between the terms and conditions
of the Plan and the terms and conditions of this Master Agreement, the terms and
conditions of the Plan shall prevail.  Unless otherwise defined herein, the
terms defined in the Plan shall have the same defined meanings in this Master
Agreement.


1. Definitions.
 
(a)  “Beneficial Owner” shall have the meaning ascribed to such term in Rule
13d-3 promulgated under the Exchange Act.
 
(b) “Common Stock” means the Class A common shares of the Company, par value
$0.01 per share.
 
(c)  “Cause” shall mean the termination of a Participant’s employment with or
service to the Company (for purposes of this definition, Company shall refer to
the Company and any Subsidiaries of the Company) because of:
 
(i) a material breach by the Participant of any of the Participant’s obligations
under the Company’s Key Employee Covenants or any employment agreement, which
breach is (i) not cured within any applicable cure period set forth in the Key
Employee Covenants or employment agreement, and (ii) materially injurious to the
Company;
 
(ii) any willful violation by the Participant of any material law or regulation
applicable to the business of the Company, which is materially injurious to the
Company, or the Participant’s conviction of, or a plea of nolo contendre to, a
felony or any willful perpetration of common law fraud; or
 
(iii) any other willful misconduct by the Participant that is materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, the Company.
 
(d) “Continuous Service” means that the Participant’s service with the Company
or a Subsidiary, whether as an Employee, Director, or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or a Subsidiary as an Employee,
Consultant, or Director, or a change in the entity for which the Participant
renders such service, provided that there is no interruption or termination of
the Participant’s Continuous Service. For example, a change in status from an
Employee of the Company to a Consultant of a Subsidiary or a Director will not
constitute an interruption of Continuous Service. Subject to the requirements of
applicable law, the Committee, in its sole discretion, may determine whether
Continuous Service shall be considered interrupted in the case of any leave of
absence approved by the Company or a Subsidiary, including sick leave, military
leave or any other personal leave.
 
(e) “Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code for all Incentive Stock Options.  For
all other Options, “Disability” means the Participant (a) is unable to engage in
any substantial gainful activity by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than twelve (12) months or
(b) is, by reason of any medically determinable physical or mental impairment
which can be expected to result in death, or can be expected to last for a
continuous period of not less than 12 months, receiving income replacement
benefits for a period of not less than three (3) months under an accident and
health plan covering employees of the Participant’s employer. Any question as to
the existence of that person’s physical or mental impairment as to which the
person or person’s representative and the Company cannot agree shall be
determined in writing by a qualified independent physician mutually acceptable
to the person and the Company (or its Subsidiary, as applicable).  If the person
and the Company (or its Subsidiary, as applicable) cannot agree as to a
qualified independent physician, each shall appoint such a physician and those
two (2) physicians shall select a third (3rd) who shall make such determination
in writing. The determination of Disability made in writing to the Company or a
Subsidiary and the person shall be final and conclusive for all purposes of the
Options.
 
(f)  “Forfeiture Event” means
 
(i) a material breach by the Participant of any of the Participant’s obligations
under the Company’s Key Employee Covenants or any employment agreement, which
breach is (i) not cured within any applicable cure period set forth in the Key
Employee Covenants or employment agreement, and (ii) materially injurious to the
Company;
 
(ii) any willful violation by the Participant of any material law or regulation
applicable to the business of the Company, which is materially injurious to the
Company, or the Participant’s conviction of, or a plea of nolo contendre to, a
felony or any willful perpetration of common law fraud; or
 
(iii) any other willful misconduct by the Participant that is materially
injurious to the financial condition or business reputation of, or is otherwise
materially injurious to, the Company; or
 
(iv)           any material breach of the non-competition or non-solicitation
provisions of the Key Employee Covenant.


 
(g) “Good Reason” means the occurrence of any of the following, without the
express written consent of the Participant, after the occurrence of a Change of
control:
 
 (i)           the assignment to you of any duties inconsistent in any material
adverse respect with your position, authority or responsibilities as in effect
immediately prior to a Change of Control, or any other material adverse change
in such position, including authority or responsibilities;
 
(ii)           any failure by the Company (or any successor company) to continue
to provide you with base pay, incentive compensation opportunities, and other
material benefits (including, but not limited to, savings plans, defined benefit
plans, welfare benefit plans and perquisites) at a level which is, in the
aggregate, at least equal to that in effect immediately prior to a Change of
Control, but shall not include any reduction in incentive compensation
opportunities or other material benefits that are part of an across-the-board
reduction of the incentive compensation or other material benefits of employees
who are similarly situated with respect to you;
 
(iii)           the Company’s (or any successor company’s) requiring you to be
based at any office or location more than 49 miles from that location at which
you performed your services immediately prior to the Change of Control, except
for travel reasonably required in the performance of your responsibilities; or
 
(iv)           any failure by the Company a to obtain the commitment of
any  successor in interest or failure on the part of such successor in interest
to perform the obligations to you under this Agreement or any employee-related
obligations assumed by the successor in interest in connection with its
acquisition of the Company.
 
The occurrence of the events or conditions in clauses (i)-(iv) shall not
constitute Good Reason unless you provide written notice of the action(s) or
omission(s) deemed to constitute Good Reason and the Company (or any successor
company) or, if applicable, a Subsidiary fails to remedy such action(s) or
omission(s) within 30 days after the receipt of such written notice.  In no
event shall the mere occurrence of a Change of Control, absent any further
impact on you, be deemed to constitute Good Reason.
 
(h) “Nonstatutory Stock Option” means an Option not intended to qualify as an
Incentive Stock Option.
 
2. Master Agreement. By executing this Master Agreement, you agree that this
Master Agreement shall govern all Options granted to you under the Plan on or
after the Effective Date pursuant to a Stock Option Grant Notice (“Grant
Notice”) that incorporates by reference the terms of this Master
Agreement.  Each Option grant that is intended to be governed by this Master
Agreement shall incorporate all of the terms and conditions of this Master
Agreement and shall contain such other terms and conditions as the Committee
shall establish for the grant of options covered by such Grant Notice.  In the
event of a conflict between the language of this Master Agreement and any Grant
Notice, the language of the Grant Notice shall prevail with respect to Options
granted pursuant to that Grant Notice.  In order to be effective, the Grant
Notice must be executed by a duly authorized executive officer of the
Company.  You will not be required to sign each Grant Notice, but you shall be
deemed to have accepted the Grant Notice (and all of the terms and conditions
set forth therein) unless you provide written notice to the Plan administrator
of your rejection of the Grant Notice and all of the Options granted pursuant to
such Grant Notice within 20 days after receipt of the Grant Notice.
 
3. Grant of Option.  The Company grants to you, as of the Date of Grant
specified in the Grant Notice, an Option to purchase up to the number of shares
of the Company’s Common Stock (“Shares”) specified in the Grant Notice.
 
4. Vesting.
 
(a) Each Option will vest and become exercisable as set forth in the applicable
Grant Notice, provided that vesting will cease upon the termination of your
Continuous Service.
 
(b) Notwithstanding any provision in the Agreement to the contrary, if, during
the two-year period following a Change of Control, Employee’s Continuous Service
is terminated other than for Cause, or if Employee terminates his or her
Continuous Service for “Good Reason,” the vesting of each Option governed by
this Agreement shall be accelerated such that it shall be deemed to be vested in
full immediately prior to the termination of Employee’s Continuous Service.
 
5. Exercise Price.  An Option may be exercised, to the extent vested, prior to
the Expiration Date (unless earlier terminated) at the Exercise Price (per
Share) specified in the applicable Grant Notice.  The Exercise Price indicated
in a Grant Notice may be adjusted from time to time for various adjustments in
the Company’s equity capital structure, as provided in the Plan.
 
6. Method of Payment.
 
(a) Payment of the Exercise Price is due in full upon exercise of all or any
part of your Options.  You may elect to make payment of the Exercise Price in
cash, by check or pursuant to a program developed under Regulation T as
promulgated by the Federal Reserve Board that, prior to the issuance of Common
Stock, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate Exercise Price to the
Company from the sales proceeds.  Notwithstanding the terms of the previous
sentence, you may not be permitted to exercise your Options pursuant to a
program developed under Regulation T as promulgated by the Federal Reserve Board
if such exercise would violate the provisions of Section 402 of the
Sarbanes-Oxley Act of 2002.
 
(b) The Company may permit you to make payment of the Exercise Price, in whole
or in part, in Shares having a Fair Market Value equal to the amount of the
aggregate Exercise Price or such portion thereof, as applicable; provided,
however, that you must satisfy all such requirements as may be imposed by the
Board including without limitation that you have held such shares for not less
than six months (or such other period as established from time to time by the
Board in order to avoid a supplemental charge to earnings for financial
accounting purposes).
 
(c) Where you are permitted to pay the Exercise Price of an Option by delivering
Shares, you may, subject to procedures satisfactory to the Board, satisfy such
delivery requirement by presenting proof that you are the Beneficial Owner of
such Shares, in which case the Company shall treat the Options as exercised
without further payment and shall withhold such number of shares from the Option
Shares acquired by the exercise of the Option.
 
(d)           The Company may permit you to make payment of the Exercise Price
in any other form permitted by the Plan as may be acceptable to the Committee,
in its sole discretion, including, without limitation, the withholding of Shares
otherwise issuable in connection with the exercise of the Option
 
7. Whole Shares.  You may exercise your Options only for whole Shares.
 
8. Compliance.
 
(a) Securities Law Compliance.  Notwithstanding anything to the contrary
contained herein, you may not exercise your Options unless the Shares issuable
upon such exercise are then registered under the Securities Act or, if such
shares are not then so registered, the Company has determined that such exercise
and issuance would be exempt from the registration requirements of the
Securities Act. The exercise of your Options must also comply with other
applicable laws and regulations governing your Options, and you may not exercise
your Options if the Company determines that such exercise would not be in
material compliance with such laws and regulations.
 
(b) Plan Compliance.  Notwithstanding anything to the contrary contained herein,
you may not exercise your Options if the terms of the Plan do not permit the
exercise of Options, or if the Company exercises its rights under the Plan to
suspend, delay or restrict the exercise of Options.
 
9. Term.  Subject to the provisions of the Plan and this Master Agreement, you
may exercise all or any part of the vested portion of an Option at any time
prior to the earliest to occur of:
 
(a) the date on which your Continuous Service is terminated for Cause;
 
(b) three (3) months after the termination of your Continuous Service for any
reason other than for Cause or as a result of your death or Disability;
 
(c) twelve (12) months after the termination of your Continuous Service due to
your Disability;
 
(d) twelve (12) months after the termination of your Continuous Service due to
your death; or
 
(e) the Expiration Date indicated in the Grant Notice.
 
Notwithstanding the foregoing, if the exercise of an Option is prevented by the
Company within the applicable time periods set forth in Sections 9(b) or (c) for
any reason, your Option shall not expire before the date that is thirty (30)
days after the date that you are notified by the Company that the Option is
again exercisable, but in any event no later than the Expiration Date indicated
in your Grant Notice; provided, however, that if the Grant Notice designates
your Option as an Incentive Stock Option, and if any such extension causes the
term of your Option to exceed the maximum term allowable for Incentive Stock
Options, your Option shall cease to be treated as an Incentive Stock Option and
instead shall be treated thereafter as a Nonstatutory Stock Option.
 
10. Exercise Procedures.
 
(a)           Subject to Section 6 above and other relevant terms and conditions
of the Plan and this Master Agreement, you may exercise the vested portion of an
Option during its term by delivering a notice of exercise (in a form designated
by the Company) specifying the number of Shares for which the Option is being
exercised, together with the Exercise Price, to the Plan administrator, or to
such other person as the Company may designate, during regular business hours,
together with such additional documents as the Company may then reasonably
require.
 
(b)           By exercising an Option you agree that, as a condition to any
exercise of an Option, the Company may require you to enter into an arrangement
providing for the payment by you to the Company of any tax withholding
obligation of the Company (including any Subsidiary) arising by reason of (1)
the exercise of your Option, or (2) other applicable events (as described in
Section 15 of this Master Agreement).
 
(c)           Your participation in the Plan, including vesting in any Options,
will cease upon termination of Continuous Service for any reason (unless
otherwise provided in the Plan or this Master Agreement); for the purposes of
this Master Agreement, in the event of involuntary termination of Continuous
Service, the termination shall be effective as of the date stated in the
relevant notice of termination and, unless otherwise required by law, will not
be extended by any notice period or other period of leave under local
law.  Subject to applicable law, the Company shall determine the date of
termination in its sole discretion.
 
(d)           If on the last day of the term of an Option the Fair Market Value
of one Share exceeds the per Share Exercise Price of the Option and you have not
exercised the Option (or a tandem Stock Appreciation Right, if applicable) and
the Option has not expired, the Option shall be deemed to have been exercised by
you on such day with payment made by withholding Shares otherwise issuable in
connection with the exercise of the Option.
 
11. Documents Governing Issued Common Stock.  Shares that you acquire upon
exercise of an Option are subject to the terms of the Plan, the Company’s
bylaws, the Company’s certificate of incorporation, any applicable Master
Agreement relating to such Shares, or any other similar document.  You should
ensure that you understand your rights and obligations as a stockholder of the
Company prior to the time that you exercise an Option.
 
12. Limitations on Transfer of Options.  Options are not transferable, except by
will or by the laws of descent and distribution, and is exercisable during your
life only by you.  Any purported assignment, alienation, pledge, sale, transfer
or encumbrance, other than as expressly permitted herein, shall be void and
unenforceable against the Company and any Subsidiary.  Notwithstanding the
foregoing, by delivering written notice to the Company, in a form satisfactory
to the Company, you may designate a third party who, in the event of your death,
shall thereafter be entitled to exercise your Options.  In the absence of such
designation, your Option shall remain exercisable by your executor or
administrator, or the person or persons to whom your rights under this Master
Agreement shall pass by will or by the laws of descent and distribution, as the
case may be.  Any heir or legatee shall take rights herein granted subject to
the terms and conditions hereof and in accordance with such requirements as may
be established by the Company from time to time.
 
13. Rights Upon Exercise.  You will not have any rights to dividends or other
rights of a stockholder with respect to the Shares subject to an Option until
you have given written notice of the exercise of the Option, paid the Exercise
Price and any applicable taxes for such shares in full, satisfied any other
conditions imposed by the Board pursuant to the Plan, if applicable, and become
a holder of record of the purchased Shares.
 
14. Forfeiture of Options and Related Gains.  If at any time during your
Continuous Service or following the termination of your Continuous Service until
the later of (i) the twelve (12) month anniversary of the termination of your
Continuous Service for any reason, and (ii) the six (6) month anniversary of the
date you exercise any outstanding Options, a Forfeiture Event occurs, then the
Company may, in the sole discretion of the Committee: (A) terminate this
Agreement and all rights with respect to any unexercised options; (b)  direct
that you return for cancellation (without the payment of any consideration) any
Shares plus pay the Company the amount of any proceeds from the sale of Shares
to the extent such Shares were received upon the exercise of any of your Options
(i) during the 12 month period immediately preceding the Forfeiture Event or
(ii) upon or after the occurrence of any such Forfeiture Event.  The Company
shall determine the manner of the recovery of any such amounts which may be due
and which may include, without limitation, set-off against any amounts which may
be owed by the Company or any of its Subsidiaries to you.
 


 
15. Responsibility for Taxes and Notice Requirement.
 
(a) Regardless of any action the Company or, if different, your employer (the
“Employer”) takes with respect to any or all income tax (including federal,
state and other taxes), social insurance, payroll tax or other tax-related
withholding (“Tax-Related Items”), you acknowledge that the ultimate liability
for all Tax-Related Items legally due by you is and remains your responsibility
and that the Company and/or the Employer (i) make no representations or
undertakings regarding the treatment of any Tax-Related Items in connection with
any aspect of the Options, including the grant of the Options, the vesting of
the Options, the exercise of the Options, the subsequent sale of any Shares
acquired upon exercise and the receipt of any dividends; and (ii) do not commit
to structure the terms of the grant or any aspect of the Options to reduce or
eliminate your liability for Tax-Related Items.
 
(b) You may not exercise an Option unless and until the tax withholding
obligations of the Company and/or any Subsidiary are satisfied or appropriate
arrangements (acceptable to the Company) are made therefor, and you authorize
the Company and its Subsidiaries to take such action as may be necessary to
satisfy any such tax withholding obligations.
 
(c) If permissible under local law and regulations, you authorize the Company
and/or the Employer, at their discretion, to satisfy the obligations with
respect to Tax-Related Items by one or a combination of the following:  (i)
selling or arranging for the sale of Shares otherwise deliverable to you upon
exercise of the Options; (ii) withholding from your wages or other cash
compensation payable to you by the Company or the Employer (whether in cash,
securities or other property); (iii) withholding from proceeds of the sale of
Shares purchased upon exercise of the Options (including by means of a “same day
sale” program developed under Regulation T as promulgated by the Federal Reserve
Board to the extent permitted by the Company and applicable law, including, but
not limited to, Section 402 of the Sarbanes-Oxley Act of 2002); or (iv)
withholding in Shares, provided that the Company only withholds the amount of
Shares necessary to satisfy the minimum withholding amount.  Finally, you will
pay to the Company or the Employer any amount of Tax-Related Items that the
Company or the Employer may be required to withhold as a result of your
participation in the Plan that cannot be satisfied by the means previously
described.
 
(d) The Company may permit you to make provision for the payment of any tax
withholding obligation by delivering shares, or authorizing the Company to
withhold shares, of Common Stock having a Fair Market Value equal to the amount
of such taxes or a portion thereof, as applicable.  Where you are permitted to
pay the taxes relating to the exercise of an Option by delivering shares of
Common Stock, you may, subject to procedures satisfactory to the Board, satisfy
such delivery requirement by presenting proof that you are the Beneficial Owner
of such shares of Common Stock, in which case the Company shall treat the taxes
as paid without further payment and shall withhold such number of shares from
the shares acquired by the exercise of the Option.
 
(e) The Company may refuse to deliver any of the Shares if you fail to comply
with your obligations in connection with the Tax-Related Items described in this
Section.
 
(f) You agree to promptly notify the Company of any disposition of shares issued
pursuant to the exercise of an Incentive Stock Option that results in a
“disqualifying disposition” for purposes of Section 421 of the Code.
 
16. Nature of Grant.  In accepting the Options and signing this Master
Agreement, you acknowledge that:
 
(a) the Plan is established voluntarily by the Company, it is discretionary in
nature and may be modified, amended, suspended or terminated by the Company at
any time, unless otherwise provided in the Plan;
 
(b) the grant of Options is voluntary and occasional and does not create any
contractual or other right to receive future awards of Options, or benefits in
lieu of Options even if Options have been awarded repeatedly in the past;
 
(c) nothing in this Agreement or in the Plan shall confer upon you any right to
continue in the employment or service of the Employer or the Company for any
period of specific duration or interfere with or otherwise restrict in any way
the rights of the Employer or the Company, which rights are hereby expressly
reserved, to terminate your employment or service at any time for any reason,
with or without cause except as may otherwise be provided pursuant to a separate
written employment agreement.  In addition, nothing in this Agreement or the
Plan shall obligate the Company or your Employer or any of its Subsidiaries,
their respective stockholders, Boards of Directors, officers or employees to
continue any relationship that you might have as a Director or Consultant or
otherwise for your Employer or the Company or any of its Subsidiaries;
 
(d) all decisions with respect to future grants of Options, if any, will be at
the sole discretion of the Company;
 
(e) your participation in the Plan is voluntary;
 
(f) Options are not part of normal or expected compensation or salary for any
purpose, including, but not limited to, calculation of any severance,
resignation, termination, redundancy, end of service payments, bonuses,
long-service awards, pension or retirement benefits or similar payments;
 
(g) in consideration of the grant of Options, no claim or entitlement to
compensation or damages arises from termination of the Options or diminution in
value of the Options or Shares received upon vesting of Options resulting from
termination of your employment or other service-providing relationship with the
Company or Employer (for any reason whatsoever and whether or not in breach of
local labor laws) and you irrevocably releases the Company and the Employer from
any such claim that may arise; if, notwithstanding the foregoing, any such claim
is found by a court of competent jurisdiction to have arisen, then, by signing
this Agreement, you shall be deemed irrevocably to have waived your entitlement
to pursue such claim; and
 
(h) in the event of the termination of your Continuous Service (whether or not
in breach of local labor laws), your right to receive Options and vest under the
Plan, if any, will terminate effective as of the date that you are no longer
actively employed or providing service and will not be extended by any notice
period mandated under local law (e.g., active employment or service would not
include a period of “garden leave” or similar period pursuant to local law); the
Committee shall have the exclusive discretion to determine when you are no
longer providing Continuous Service for purposes of the Plan
 
17. Severability.  If any one or more terms, provisions, covenants or
restrictions contained herein shall be determined by a court of competent
jurisdiction to be invalid, void or unenforceable, then the remainder of the
terms, provisions, covenants and restrictions shall remain in full force and
effect and shall in no way be affected, impaired or invalidated.
 
18. Notices.  Any notices provided for in this Master Agreement (including the
notice of exercise required under Section 10 of this Master Agreement) or the
Plan shall be given in writing and shall be deemed effectively given upon
receipt, or in the case of notices delivered by mail, five (5) days after
deposit in the United States mail (or with another delivery service), certified
or registered mail, return receipt requested or postage prepaid.  Notices from
the Company will be provided to you at the last address you provided to the
Company and will be deemed effectively given to you at that address.
 
19. Signature in Counterparts.  This Master Agreement may be signed in
counterparts, each of which shall be an original, with the same effect as if the
signatures thereto and hereto were upon the same instrument.
 
20. Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to participation in the Plan, Options granted
under the Plan or future Options that may be granted under the Plan by
electronic means or to request your consent to participate in the Plan by
electronic means.  You hereby consent to receive such documents by electronic
delivery and, if requested, to agree to participate in the Plan through an
on-line or electronic system established and maintained by the Company or
another third party designated by the Company.
 
21. Option Subject to Plan Document.  By entering into this Master Agreement,
you agree and acknowledge that you have received and read a copy of the Plan and
this Master Agreement.  The Option is subject to the terms and provisions of the
Plan, this Master Agreement and the applicable Grant Notice.
 
22. Choice of Law.  The interpretation, performance and enforcement of this
Master Agreement shall be governed by the laws of the State of Utah, without
regard to principles of conflicts of laws.
 

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Master Agreement to be
effective as of the date first indicated above.
 


Nu Skin Enterprises, Inc.




 
       By:
______________________________



Title:           ______________________________


Date:






Employee






___________________________________


Name:


Date:


Address:

 
 

--------------------------------------------------------------------------------

 
